Citation Nr: 1546434	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  10-08 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for right knee disability, currently evaluated as 30 percent disabling, to include the issue of entitlement to a temporary total evaluation based on treatment for a service-connected condition requiring convalescence on and after May 1, 2010. 

2.  Entitlement to an increased rating in excess of 20 percent for lumbar spine disability. 

3.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to service-connected left and right knee disabilities. 

4.  Entitlement to a higher initial rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD).  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

6.  Entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) on and after May 1, 2010.   


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served from October 1960 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007, April 2008, September 2010, and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in June 2015.  A transcript of this hearing has been associated with the electronic claims file.  

The issues of entitlement to a higher rating for lumbar spine disability and PTSD, entitlement to service connection for peripheral neuropathy, as well as entitlement to TDIU and special monthly compensation, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 4, 2010, the right knee disability was not productive of severe painful motion or weakness, impairment of the tibia or fibula, ankylosis, or extension limited by at least 30 degrees.  

2.  From February 4, 2010 to March 2, 2010, the Veteran's right knee was productive of severe painful motion.

3.  The Veteran had surgery of the right knee on March 3, 2010, and from March 3, 2010 to April 30, 2010, was assigned a temporary 100 percent rating for convalescence.  

4.  Beyond May 1, 2010, the Veteran did not have incompletely healed surgical wounds, require therapeutic immobilization of the right knee, application of a body cast, house confinement, or continued use of a wheelchair or crutches. 

5.  From May 1, 2010, the right knee disability was not productive of severe painful motion or weakness, impairment of the tibia or fibula, ankylosis, or extension limited by at least 30 degrees.  

6.  Excluding the period during which a total rating for convalescence was in effect, the Veteran's right knee disability was not manifested by objective evidence of instability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 30 percent for right knee disability prior to February 4, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5055, 5256, 5257, 5261, 5262 (2014).

2.  The criteria for the assignment of a 60 percent rating for right knee disability from February 4, 2010 to March 2, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5055 (2014).

3.  The criteria for an extension of a total disability evaluation for convalescence for right knee surgery beyond May 1, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.30 (2014).

4.  The criteria for an increased disability rating in excess of 30 percent for right knee disability on and after May 1, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5055, 5256, 5257, 5261, 5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  An August 2010 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  During the hearing, the Veteran stated that he receives ongoing treatment for his knee from Dr. Corbett.  After the hearing, the Veteran submitted records from Baldwin Bone and Joint dated through April 2015, which included treatment records from Dr. Corbett.  As the Veteran has submitted records through April 2015 from Dr. Corbett, the Board finds that VA can adjudicate the appeal without remand for any additional records.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The Veteran was afforded VA examinations in May 2009, September 2009, and September 2010.  The examination reports are adequate to determine the severity of the Veteran's right knee disability as the examiners considered the Veteran's pertinent medical history, conducted an appropriate evaluation of the Veteran, and recorded examination findings as to the severity and the extent of the Veteran's right knee symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination reports, when read together, specifically addressed the Veteran's symptomatology, flare-ups, and additional limitations of motion and functional loss.   Moreover, the Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Here, there is no persuasive evidence that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  As such, a new examination is not warranted.  See 38 C.F.R. § 3.327(a) (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria to award the benefits sought.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Right Knee 

By way of background, the Veteran has been service-connected for a right knee disability since November 1981.  A September 2007 rating decision assigned a temporary 100 percent rating for total right knee replacement, effective December 15, 2006.  The RO then assigned a 30 percent rating under diagnostic code 5055 from February 1, 2008.  The Veteran specifically stated he was satisfied with the rating for his right knee.  See August 2008 statement.  The Veteran then again had surgery on his right knee in March 2010.  A September 2010 rating decision assigned a temporary 100 percent evaluation based on surgical treatment requiring convalescence, effective March 3, 2010.  An evaluation of 30 percent under diagnostic code 5055 was continued from May 1, 2010.  The Veteran has appealed the duration of the temporary 100 percent rating and the currently assigned disability rating.  

Pursuant to 38 C.F.R. § 4.71a, diagnostic code 5055 for knee replacement, a rating of 100 percent is assigned during the year following implantation of the prosthesis.  A rating of 60 percent is assigned with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate ratings between 30 percent and 60 percent are assignable by analogy under DCs 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of tibia and fibula).  A minimum rating of 30 percent is assigned after replacement of the knee joint.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran is entitled to a higher rating prior to February 4, 2010.  The Board acknowledges that a February 2009 private treatment record notes that the Veteran reported bilateral knee pain, left worse than right, with "essentially all activities."  However, the doctor was unsure of the etiology of the Veteran's pain as radiographs showed a well-fixed component in good alignment and examination revealed no instability or effusion.  Moreover, VA examination reports from May 2009 and September 2009 showed that although the Veteran had painful movement, the right knee only lacked 5 degrees of full extension and had 115 degrees of flexion.  It was noted that the Veteran wore a right knee brace and that he had complaints of popping and grinding.  However, he denied a history of locking or buckling and the examination reports stated that the Veteran did not have instability, fatigability, lack of endurance, or weakness.  Additionally, the September 2009 VA examiner opined that the Veteran had only mild to moderate functional limitation.  

The Veteran's symptomatology prior to February 4, 2010 more closely approximates a 30 percent rating.  Although the Veteran experienced a popping and grinding sensation, painful movement, and some limitations in walking and standing for long periods of time, his functional limitation directly related to his right knee disability has been medically determined to be mild to moderate.  Thus, although the Board acknowledges his symptomatology, his right knee disability does not equate to the severe painful motion or weakness required for a 60 percent or higher rating under diagnostic code 5055.      

As noted above, intermediate ratings between 30 percent and 60 percent may be assigned under diagnostic codes 5256, 5261 or 5262.  The Veteran's examination reports and treatment records do not provide a diagnosis or indication of ankylosis or pertinent impairment of the tibia or fibula.  Thus, diagnostic codes 5256 and 5262 are not applicable.  

Diagnostic code 5261 refers to limitation of extension.  To receive a disability rating in excess of 30 percent, the evidence must show limitation of extension of the knee to at least 30 degrees.  May 2009 and September 2009 VA examination reports noted that he lacked 5 degrees of full extension.  Thus, the Board finds that a higher rating under diagnosis code 5261 is not warranted. 

The first medical evidence that provides an indication of severe symptomatology reflective of a 60 percent rating is dated February 4, 2010.  This private treatment record stated that "his right knee is starting to bother him."  It was noted that the right knee began to have painful mechanical symptoms, especially with flexion and extension.  The doctor discussed surgical intervention with the Veteran at this time.  The Veteran was scheduled for a right knee arthroscopic synovectomy and his March 3, 2010 operative report noted that surgery was scheduled because the Veteran developed a painful popping sensation and "extremely painful" right knee symptomatology.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the February 4, 2010 treatment record is the first medical indication that the Veteran's right knee symptomatology manifested to a severe degree sufficient for a 60 percent rating.  A 60 percent rating is warranted until the beginning of the Veteran's convalescence period.  

The Board further finds that the Veteran's currently assigned temporary 100 percent rating for convalescence from March 3, 2010 and a 30 percent rating from May 1, 2010 is appropriate.  

Under applicable criteria, a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury." The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id.

Here, the Veteran's post-operative treatment records reveal that he had minimal swelling and good range of motion.  A March 2010 private treatment record noted that the Veteran was "essentially asymptomatic" and that he had range of motion from 0 to 122 degrees.  An April 2010 private treatment record noted that the Veteran had good range of motion and that he refused a corticosteroid injection as he did not believe his symptoms were severe enough.  It was noted that he had completed physical therapy by April 2010.  

The Veteran was afforded a September 2010 VA examination.  The Veteran reported pain with prolonged standing and walking and that he used a knee brace.  He had range of motion from 0 to 95 degrees.  He did not have loss of function with repetitive motion.  It was noted that the Veteran did not have instability, fatigability, lack of endurance, or weakness.  A right knee x-ray report noted that he had a "satisfactory" right knee, status post total right knee replacement with no sign of abnormality.                

The evidence of record does not demonstrate that, beyond May 1, 2010, the Veteran experienced incompletely healed surgical wounds, required therapeutic immobilization of the right knee, application of a body cast, house confinement, or continued use of a wheelchair or crutches (regular weight-bearing prohibited).  Indeed, as noted above, the Veteran completed physical therapy prior to May 1, 2010 and that he was noted to be essentially asymptomatic with good range of motion by May 1, 2010.  See March 2010 and April 2010 private treatment records.  Moreover, although the Veteran wears a right knee brace and uses a cane for both his lumbar spine disability and his bilateral knee disabilities, there is no indication that he required use of a wheelchair or crutches after May 2010 solely due to his right knee disability.  Additionally, the Veteran testified at the June 2015 hearing that he was not restricted to his house.  

The Board recognizes the Veteran's statement that he still continues to experience pain of the right knee.  However, as noted above, 38 C.F.R. § 4.30 is meant to compensate veterans for a period of specifically defined incapacitation following surgery, and the weight of the evidence is against a finding that the Veteran was in a period of convalescence as contemplated by VA regulations beyond May 1, 2010.  

The Board further finds that the preponderance of the evidence is against a finding that a higher rating is warranted for the period on and May 1, 2010.  

The assignment of a 100 percent rating pursuant to 5055 during this period is not warranted.  A 100 percent rating pursuant to 5055 is assigned during the year following implantation of the prosthesis for a total knee replacement.  See Hudgens v. Gibson, 26 Vet. App. 558 (2014) (The Court has held that the plain language of diagnostic code 5055 does not apply to partial knee replacements, citing to Dorland's Medical Dictionary's definition of "knee joint" as a compound joint that includes all three compartments of the knee).  As the Veteran's March 2010 surgery was a right knee arthroscopic synovectomy, the 100 percent rating is not applicable.  Id.    

The Board also finds that a 60 percent rating pursuant to diagnostic code 5055 is not warranted as the Veteran has not had chronic residuals consisting of severe painful motion or weakness since May 1, 2010.  The Board acknowledges the Veteran's June 2015 testimony that his right knee "buckles" approximately once per month.  However, the Board does not find that the Veteran's symptoms manifest to the level contemplated by a 60 percent rating, specifically the Board does not find that the Veteran has chronic residuals consisting of severe painful motion or weakness.  He was noted to be "essentially asymptomatic" with good range of motion.  See March 2010 and April 2010 private treatment records.  Although the September 2010 VA examination report noted that the Veteran had pain with prolonged standing and walking and that he wore a knee brace, the examiner noted that he had range of motion to 95 degrees with no loss of function with repetitive motion.  It was also noted that he did not have instability, fatigability, lack of endurance, or weakness.  Moreover, a right knee x-ray report noted that he had a "satisfactory" right knee with no sign of abnormality.  During the June 2015 Board hearing, the Veteran testified that he was "doing pretty good" but that he still has pain while walking long distances.  Thus, although the Veteran has painful motion of the right knee, the evidence is against a finding that the Veteran has chronic and severe painful motion or chronic and severe weakness.          
  
As noted above, intermediate ratings between 30 percent and 60 percent may be assigned under diagnostic codes 5256, 5261, or 5262.  The Veteran's examination reports and treatment records do not provide a diagnosis or indication of ankylosis or pertinent impairment of the tibia or fibula.  Thus, diagnostic code 5256 and 5262 is not applicable.  The Veteran had range of motion from 0 to 95 degrees.  Thus, a higher rating under diagnostic code 5261 is not warranted.    
           
Moreover, although he stated that his right knee "buckles" approximately once per month during the June 2015 hearing, the Board finds that a separate rating for instability of the right knee is not warranted.  The May 2009, September 2009, and September 2010 VA examinations reports specifically state that the Veteran does not have instability of the right knee.  Moreover, treatment records from 2010 also state that the Veteran does not have instability of the right knee.  Thus a separate rating under diagnostic code 5257 is not warranted.    

Based on the foregoing, the Board finds that the weight of the evidence is against an extension of the Veteran's total disability rating for convalescence beyond May 1, 2010 and against a finding that the Veteran is entitled to a rating in excess of 30 percent on and after May 1, 2010.  Therefore, the reasonable doubt doctrine does not apply.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran's service-connected right knee disability is manifested by signs and symptoms such as pain and limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as set out in the record.  
    

ORDER

Prior to February 4, 2010, an increased rating for right knee disability is denied.  

A 60 percent rating for right knee disability is granted from February 4, 2010 to March 2, 2010, subject to the applicable criteria governing the payment of monetary benefits. 

An extension of a temporary total evaluation for convalescence following right knee surgery under 38 C.F.R. § 4.30 beyond May 1, 2010 is denied.

An increased disability rating in excess of 30 percent for right knee disability on and after May 1, 2010 is denied.  


REMAND

In March 2014, the RO granted service connection for PTSD and assigned a 50 percent rating.  The Veteran then submitted a notice of disagreement with the assigned disability rating in November 2014.  A statement of the case has not yet been issued.  This should be accomplished upon remand.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

During the June 2015 hearing, the Veteran testified that he recently reinjured his lumbar spine and that his lumbar spine disability had worsened in the past year.  The Veteran's last VA examination for his lumbar spine was in February 2012, which the Board notes is more than three years ago.  Moreover, the Veteran has submitted additional treatment records and imaging reports dated since the last VA examination, which were not considered in the last VA examination report.  As such, the Veteran should be afforded a contemporaneous VA examination to assess the current nature, extent, and severity of his lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In regards to his service connection claim for bilateral peripheral neuropathy of the lower extremities, the Veteran contended that this condition began after he had after his knee surgeries in the 2000s.  See June 2015 Board hearing transcript.  During the hearing, the Veteran's representative requested that the Board undertake development in regards to secondary service connection since the Veteran is currently service-connected for right and left knee disabilities.  A February 2009 EMG report indicated abnormal results and noted that the Veteran had electrophysiologic evidence for a mild right posterior tibial nerve mononeuropathy across the knee segment.  A January 2012 private treatment record noted neuropathy secondary to B12 deficiency and mild right posterior nerve mononeuropathy at the knee secondary to knee surgery.  The Board notes that the Veteran was afforded a VA examination in September 2010 and the examiner opined that the Veteran's peripheral neuropathy was not related to herbicide exposure and that the peripheral neuropathy is not the same condition as the Veteran's radiculopathy.  However, the examiner did not adequately opine as to whether the Veteran's peripheral neuropathy is caused or aggravated by his service-connected back disability and the examiner did not consider whether the peripheral neuropathy is caused or aggravated by his service-connected bilateral knee disabilities.  As such, the Board finds that a remand is in order to obtain an adequate medical opinion as to the nature and etiology of the Veteran's peripheral neuropathy.  

Moreover, the Veteran contends that he is not currently working as a result of his service-connected disabilities, to specifically include his service-connected orthopedic disabilities and his service-connected PTSD.  As the issues of entitlement to TDIU and entitlement to increased ratings for PTSD and lumbar spine disability, as well as service connection for peripheral neuropathy, are intertwined, the TDIU must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Upon remand, the RO shall afford the Veteran a VA examination to determine whether the Veteran is unemployable due to his service-connected disabilities.       

Additionally, the Veteran's claim for entitlement to special monthly compensation under 38 U.S.C.A. § 1114 is intertwined with the remanded increased rating and service connection claims, as well as the TDIU claim.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Thus, the special monthly compensation claim must be remanded as well.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative a statement of the case regarding the issue of entitlement to a higher initial rating for PTSD.  He should be advised that if he wants the Board to consider these matters, he should timely submit a substantive appeal.  

2.  Send the Veteran proper notice regarding his secondary service connection claim for bilateral peripheral neuropathy of the lower extremities.    

3.  Afford the Veteran an additional opportunity to identify any outstanding pertinent VA or private treatment records that have not already been associated with the claims file, to include records from Dr. Stubler, Bayside Orthopaedic, and Baldwin Bone and Joint.  Such records should be sought.  

4.  Obtain the Veteran's VA vocational rehabilitation file.  He has identified vocational rehabilitation records from 1995.  

5.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA spine examination.  

The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine, i.e., the extent of the Veteran's pain-free motion, and in terms of impediments to work related tasks.  

The examiner should state whether the lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner should also determine the current severity of the Veteran's service-connected bilateral lower extremity radiculopathy.  

6.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination for his peripheral neuropathy.  

The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's bilateral peripheral neuropathy is caused by or aggravated by his service-connected bilateral knee disabilities and/or service-connected lumbar spine disability.  It should be noted that the Veteran is currently service-connected for bilateral radiculopathy of the lower extremities secondary to lumbar spine disability, and the February 2009 EMG report, as well as January 2012 private treatment records should be considered.   

7.  After conducting any additional development as may be deemed necessary, readjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  They must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


